Case: 19-11022        Document: 00516580751             Page: 1      Date Filed: 12/16/2022




             United States Court of Appeals
                  for the Fifth Circuit                                              United States Court of Appeals
                                                                                              Fifth Circuit

                                                                                            FILED
                                                                                 December 16, 2022
                                        No. 19-11022
                                                                                       Lyle W. Cayce
                                                                                            Clerk
   United States of America,

                                                                     Plaintiff—Appellee,

                                            versus

   Vernon Lee Wheeler,

                                                                 Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 3:16-CR-75-1


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
         Defendant-Appellant Vernon Wheeler pleaded guilty to being a felon
   in possession of a firearm. At sentencing, the district court determined that
   Wheeler had at least three prior convictions for violent felonies and
   subsequently applied the enhancement mandated by the Armed Career
   Criminal Act (“ACCA”), 18 U.S.C. § 924(e). The court sentenced Wheeler
   to 180 months in prison. On appeal, Wheeler argues that the district court



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 19-11022         Document: 00516580751               Page: 2       Date Filed: 12/16/2022




                                           No. 19-11022


   erred in applying the enhancement. For the reasons set forth below, we
   AFFIRM Wheeler’s sentence and DENY his motion to file a supplemental
   brief.
                                                I.
       In November 2015, police officers arrested Wheeler for jaywalking.
   During the arrest, the officers discovered a pistol in his car. Because Wheeler
   had prior felony convictions, the Government charged him with unlawful
   possession of a firearm in violation of 18 U.S.C. § 922(g)(1).
       A felon-in-possession conviction typically carries a maximum 10-year
   penalty. 18 U.S.C. § 924(a)(2). However, under the ACCA, a person who
   has been convicted of possessing a gun as a felon is subject to a 15-year
   mandatory minimum sentence if he has three prior convictions for “violent
   felon[ies].” Id. § 924(e)(1); see also United States v. Lerma, 877 F.3d 628, 629
   (5th Cir. 2017).        The ACCA defines “violent felony” as “any crime
   punishable by imprisonment for a term exceeding one year” that (1) “has as
   an element the use, attempted use, or threatened use of physical force against
   the person of another,”1 or (2) “is burglary, arson, or extortion, involves use
   of explosives, or otherwise involves conduct that presents a serious potential
   risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B)(i)–(ii).
       At the time Wheeler committed the underlying offense, he had four
   previous convictions for aggravated robbery with a deadly weapon in
   violation of the Texas robbery statute. Accordingly, Wheeler’s indictment
   gave him notice that he was subject to the enhanced penalties of § 924(e).
   He subsequently pleaded guilty to the felon-in-possession charge but
   disputed the applicability of the ACCA enhancement, asserting that his


            1
              The first portion of the statute, colloquially referred to as the “elements clause,”
   is at issue here.




                                                 2
Case: 19-11022     Document: 00516580751           Page: 3   Date Filed: 12/16/2022




                                    No. 19-11022


   convictions were not categorically “violent felonies” within the ACCA’s
   elements clause. After conducting a sentencing hearing, the district court
   agreed with Wheeler and declined to apply the enhancement.               The
   Government subsequently appealed.
          Initially, we affirmed. United States v. Wheeler (“Wheeler I”), 733 F.
   App’x 221, 222–23 (5th Cir. 2018) (per curiam), vacated and superseded on
   reh’g, 754 F. App’x 282 (5th Cir. 2019) (per curiam) (mem.) (“Wheeler II”).
   But, in light of intervening precedent from our court, we vacated our prior
   opinion, vacated Wheeler’s sentence, and remanded for a full resentencing.
   Wheeler II, 754 F. App’x at 282. In doing so, we instructed the district court
   to consider the sentence, “in the first instance” based on (1) intervening
   precedent, (2) “any other new cases,” and (3) “arguments about whether
   applying such cases to Wheeler’s sentence [would be] consistent with due
   process.” Id. at 283.
          At resentencing, the district court concluded it was obligated to apply
   the ACCA-enhancement and accordingly sentenced Wheeler to 180 months
   in prison. Wheeler timely appealed.
                                       II.
          On appeal, Wheeler challenges the district court’s imposition of the
   ACCA enhancement based on his prior convictions for robbery in violation
   of the Texas robbery statute. He argues that the district court erred because:
   (1) his Texas robbery convictions are not categorically “violent felonies”
   under the ACCA, and (2) due process concerns preclude the imposition of
   an ACCA-enhanced sentence. We address each argument in turn, reviewing
   the legal conclusions underlying the district court’s application of the ACCA
   de novo. United States v. Hawley, 516 F.3d 264, 269 (5th Cir. 2008).




                                         3
Case: 19-11022      Document: 00516580751           Page: 4     Date Filed: 12/16/2022




                                     No. 19-11022


                                        III.
          First, Wheeler maintains that the district court erred in concluding
   that he was subject to the ACCA-enhancement based on his prior Texas
   robbery convictions. Wheeler begins by asserting that convictions under the
   Texas robbery statute are not categorically violent felonies—and we agree
   with that. The Supreme Court made clear in Borden v. United States, 141 S.
   Ct. 1817 (2021), that crimes which can be committed “with a mens rea of
   recklessness do not qualify as violent felonies under [the] ACCA
   . . . [because] [t]hey do not require . . . the active employment of force against
   another person.” Id. at 1834. Because an individual may be convicted under
   the Texas robbery statute without acting with purpose or knowledge, see
   Tex. Penal Code Ann. § 29.02(a), we agree that a conviction under the
   Texas robbery statute would not per se qualify as a violent felony for ACCA
   purposes.
          But whether or not convictions under the Texas robbery statute are
   categorically violent felonies is not dispositive here. Rather, what matters is
   whether the Texas robbery statute is “divisible” or “indivisible.” United
   States v. Garrett, 24 F.4th 485, 489–90 (5th Cir. 2022). “An indivisible
   statute sets out a single set of elements to define a single crime. In contrast,
   a divisible statute lists elements in the alternative, and thereby defines
   multiple crimes.” Lerma, 877 F.3d at 631 (internal citation, quotation marks,
   and brackets omitted). Therefore, a divisible statute can “create multiple,
   distinct crimes, some violent, some non-violent.” Garrett, 24 F.4th at 488.
          As we explained in Garrett, the Texas robbery statute is divisible: it
   creates multiple crimes, including (1) robbery-by-injury, which may be
   committed recklessly, and (2) robbery-by-threat, which may be committed
   intentionally or knowingly. Id. at 489–90. Because robbery-by-threat may
   only be committed with an intentional and knowing mens rea, a conviction




                                           4
Case: 19-11022      Document: 00516580751            Page: 5   Date Filed: 12/16/2022




                                      No. 19-11022


   under this portion of the statute therefore qualifies as a violent felony under
   the ACCA. Id. at 491. Wheeler devotes much of his appellate briefing trying
   to convince us otherwise. But we agree with—and are bound by—Garrett’s
   reasoning.
          Because the Texas robbery statute is divisible, we then must apply a
   “modified categorical approach” to determine whether Wheeler’s
   convictions qualify as violent felonies. Under this approach, we consider “a
   limited class of documents (for example, the indictment, jury instructions, or
   plea agreement and colloquy) to determine what crime, with what elements,
   a defendant was convicted of.” Lerma, 877 F.3d at 631.
          The record here makes plain that Wheeler’s prior convictions were
   predicated on the robbery-by-threat portion of the statute. Like the evidence
   in Garrett, the record here “recites the statutory language pertaining to
   robbery-by-threat and makes no mention of robbery-by-injury.” Garrett, 24
   F.4th at 491. For example, the presentence report (“PSR”) indicates that
   Wheeler was convicted of intentionally and knowingly threatening and
   placing the victims in fear of imminent bodily injury and death. Under our
   precedent, then, Wheeler’s convictions qualify as violent felonies.
   Therefore, the district court did not err in applying the ACCA enhancement,
   and in fact, it was obligated to do so.
          In an attempt to overcome the binding precedent on this issue,
   Wheeler asserts that the Government expressly waived the divisibility
   argument in the prior appeal. Therefore, per Wheeler, the district court
   erred in considering divisibility when evaluating the ACCA enhancement.
   Wheeler’s argument, though, falls short for several reasons.
          First, our remand order directed the district court to conduct a full
   resentencing, including considering—in the first instance—Wheeler’s
   sentence in light of intervening binding precedent, as well as “any other new




                                             5
Case: 19-11022      Document: 00516580751           Page: 6   Date Filed: 12/16/2022




                                     No. 19-11022


   cases.” Wheeler II, 754 F. App’x at 283. Under the mandate rule, the district
   court was compelled to comply on remand with the dictates of our court.
   United States v. Lee, 358 F.3d 315, 321 (5th Cir. 2004). Our broad mandate
   required the district court to consider all arguments relevant to the ACCA
   enhancement, including those related to divisibility, and the district court did
   just that.
          Second, and separately, we “may affirm on any basis supported by the
   record.” United States v. Barlow, 17 F.4th 599, 602 (5th Cir. 2021) (forgoing
   “resolution of the waiver issue” and instead affirming on an independent
   basis). The district court was guided by the PSR in sentencing Wheeler. The
   PSR independently recommended an ACCA enhancement based, at least in
   part, on divisibility. Therefore, the PSR, as part of the record, provides an
   independent basis supporting the ACCA enhancement. We therefore reject
   Wheeler’s waiver contentions.
          In sum, we conclude that the district court did not err in concluding
   that Wheeler was subject to an ACCA-enhanced sentence based on his Texas
   robbery convictions.
                                       IV.
          Wheeler next urges that the district court erred because applying the
   ACCA enhancement to his sentence would violate due process principles.
   Per Wheeler, he lacked fair notice that he would be eligible for a sentence
   longer than ten years because this court’s precedent at the time he committed
   his offense did not make clear that a Texas robbery conviction would qualify
   as a violent felony.    We recognize that our precedent related to the
   applicability of the ACCA enhancement has not always been well-defined.
   However, for the reasons discussed below, we are unpersuaded that this
   amounts to a due process violation.




                                          6
Case: 19-11022      Document: 00516580751           Page: 7   Date Filed: 12/16/2022




                                     No. 19-11022


          Generally, “most judicial decisions apply retroactively.” United
   States v. Jackson, 30 F.4th 269, 272 (5th Cir. 2022). But due process
   principles require that individuals have “notice of what conduct is criminal
   and the punishment that attaches to each crime.” Id. So, in narrow and
   limited circumstances, a retroactive application of a judicial decision could
   violate the Due Process Clause. For example, in Bouie v. City of Columbia,
   378 U.S. 347 (1964), the Supreme Court held that a defendant’s due process
   rights could be violated by a retroactive application of an “unexpected and
   indefensible” expansion of substantive criminal liability. Id. at 354.
          In line with that decision, our court has held that such “Bouie
   situation[s]” arise if a judicial opinion (1) is a “stark divergence from the
   statutory text,” (2) “depart[s] from prior caselaw,” (3) is “inconsist[ent]
   with the expectations of the legislature and law enforcement,” or
   (4) criminalizes “otherwise innocent conduct.” Jackson, 30 F.4th at 272.
   But Bouie situations are exceedingly rare; in fact, this court has never applied
   Bouie to find a due process violation. See id. at 274. Because this case does
   not present any of the hallmarks of an “exceedingly rare” circumstance
   warranting its application, we similarly decline to do so here.
          First, our later precedent establishing that an aggravated robbery
   conviction could be a violent felony is not in conflict with the ACCA’s text.
   To the contrary, it is in accord with the ACCA’s text and Congress’s intent in
   enacting the statute. See Taylor v. United States, 495 U.S. 575, 581 (1990)
   (recognizing that “the first version of the sentence-enhancement provision”
   subjected defendants to a 15-year mandatory minimum term if they had
   “three previous convictions ‘for robbery or burglary.’”). Second, our recent
   precedent was certainly not “unexpected.” Instead, “[i]t merely reconciled
   [this] circuit[’s] precedents with the Supreme Court’s decision.” United




                                          7
Case: 19-11022         Document: 00516580751              Page: 8       Date Filed: 12/16/2022




                                          No. 19-11022


   States v. Gomez Gomez, 917 F.3d 332 (5th Cir. 2019),2 overruled on other
   grounds by Gomez v. United States, 141 S. Ct. 2779 (2021) (mem.). Third, our
   decisions did not make previously innocent conduct criminal. See Proctor v.
   Cockrell, 283 F.3d 726, 732 (5th Cir. 2002). Possession of a firearm with a
   prior felony conviction has long been a federal crime. See 18 U.S.C. §
   922(g)(1). This is in stark contrast to Marks v. United States, 430 U.S. 188
   (1977), one of the very few instances where the Supreme Court has found a
   due process violation based on the retroactive application of new judicial
   precedent.      See id. at 191.       In Marks, the Court’s opinion redefined
   “obscenity,” thereby criminalizing acts that were wholly legal at the time of
   the challenged conduct. See id. But such is not the case here—Wheeler
   wasn’t participating in wholly innocent conduct, rendered unlawful by a later
   judicial opinion. He instead illegally possessed a firearm, in violation of a
   federal law that had long been in effect.
           At bottom, none of the Bouie hallmarks are present here. We are thus
   assured that Wheeler had fair notice of the potential sentence authorized.
   United States v. Batchelder, 442 U.S. 114, 123 (1979). As such, we reject
   Wheeler’s challenge and hold that the ACCA-enhanced sentence conforms
   with due process principles.
                                              V.
           For the foregoing reasons, we AFFIRM Wheeler’s sentence.
   Wheeler’s motion to file a supplemental brief is DENIED.3



           2
             The Supreme Court overruled Gomez Gomez on other grounds, see Gomez, 141 S.
   Ct. at 2780, but its reasoning on this point is still true.
           3
             Months after the conclusion of briefing and weeks after oral argument in this case,
   Wheeler moved to file a supplemental brief. His motion sought to make a new argument
   that his prior convictions did not occur on “different occasions” based on Wooden v. United
   States, 142 S. Ct. 1063 (2022). But Wheeler concedes that “he did not raise any challenge




                                                8
Case: 19-11022        Document: 00516580751              Page: 9       Date Filed: 12/16/2022




                                          No. 19-11022




   to the” different occasions determination at the earlier sentencing, the new sentencing, or
   in his initial brief. Moreover, this precedent was available to Wheeler at the time he filed
   his reply brief and at oral argument. Yet he failed to raise Wooden at any time until now.
   We thus decline to consider it.




                                                9